United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alabaster, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James A. Haggerty, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1803
Issued: February 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 22, 2017 appellant, through counsel, filed a timely appeal from a June 5, 2017
merit decision and a July 28, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).2 Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated December 19, 2017, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed in a decision based on the case record. Order
Denying Request for Oral Argument, Docket No. 17-1803 (issued December 19, 2017).
3

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a stressrelated condition in the performance of duty; and (2) whether OWCP properly denied appellant’s
request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 2, 2016 appellant, then a 56-year-old postmaster, filed an occupational disease
claim (Form CA-2) alleging that factors of his federal employment caused hypertension and stress.
He indicated that he first became aware of his claimed condition on July 17, 2013 and of its
relationship to his federal employment on March 25, 2016. Appellant stopped work on
March 28, 2016. The employing establishment indicated on the claim form that the claim was
being controverted.
In an attached statement, appellant alleged that the employing establishment failed to
timely process a form for an upgrade level at his facility beginning in 2011. He indicated that he
was not notified of the upgrade, which would have provided a two percent increase in his salary,
until June 2015 when he was eligible to retire.
In the statement appellant further described three interactions with K.W., a letter carrier.
First, he noted that on September 14, 2015 K.W. telephoned him and became profane while they
were discussing the scheduling of K.W.’s route. Second, appellant related that he had conducted
an investigative interview with K.W. on January 20, 2016 for conduct that was insubordinate,
hostile, aggressive, and rude. After the interview, K.W. stated that he would see appellant soon,
left the office, immediately returned and stated that he would see appellant real soon. This
interaction was witnessed by two acting supervisors, L.D. and T.I. Third, appellant related that
after he read a letter of removal to K.W. on February 11, 2016, with L.D. present, K.W. stated that
God was watching and appellant would “be among the nonliving.” He then informed a labor
relations specialist and put K.W. on emergency placement immediately so that he could not enter
the employing establishment’s facilities, except as a customer. The labor relations specialist
thought the statement could be a threat to the postal inspectors, so that was included as an
addendum.
In his statement appellant also noted that K.W. had filed two grievances at the employing
establishment, following the emergency placement, which appellant requested be filed at another
postal facility. This request was denied. On February 24, 2016 appellant overheard a telephone
call during which a union steward discussed where the grievances would be filed and noted that
he was forceful in stating that the grievances would be filed at the employing establishment. On
March 25, 2016 he had to accept a grievance from K.W. as the acting supervisor was sick and not
at work, causing appellant’s blood pressure to increase.
In his statement appellant also related that, a subordinate employee, J.W., became upset
because he had changed her schedule resulting in a confrontational conversation. He noted that
after this confrontation the Threat Assessment Team arrived at the employing establishment on
March 28, 2016 to investigate him because he had allegedly threatened her. Later that day,
appellant called his physician because his blood pressure had increased again.

2

Appellant submitted two September 3, 2015 statements from postmasters at other facilities
who discussed an upgrade for the Alabaster facility. In e-mail correspondence dated February 22
and 23, 2016, S.B., an employing establishment official, told appellant that he must allow K.W. to
file a grievance at the employing establishment, even if he was in an emergency placement, noting
that a union representative would also attend. Appellant recommended that, if K.W. had to file
the grievance at his facility, then a postal inspector should be present, indicating that he believed
that he had the right to protect other employees. A union representative confirmed that K.W. must
have access to file a grievance and would be accompanied by a union steward during the process,
although not contractually required.
In an attending physician’s report (Form CA-20), Dr. W. Guy Patterson, Board-certified in
internal medicine, diagnosed acute stress reaction with hypertension. He checked a box marked
“yes” indicating that appellant had no history of similar symptoms. Dr. Patterson noted that he
increased appellant’s medication, referred him to counselling, and advised that there were possible
long-term effects.
Dr. Anna McIntyre, Ph.D., a clinical psychologist, noted that she had been providing
psychotherapy to appellant beginning on April 22, 2016. She advised him to stop work on
April 27, 2016 until after mediation between appellant and K.W. was held.
In a letter dated May 9, 2016, the employing establishment controverted the claim. It
maintained that appellant’s statement documented reactions to administrative actions taken by
management. The employing establishment noted that it was in the process of obtaining rebuttal
statements to address the allegations in the claim form.
By development letter dated May 13, 2016, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. It requested that he respond to an attached
questionnaire in order to substantiate the factual elements of his claim and that he submit medical
evidence from a physician to establish a diagnosed condition causally related to his employment.
A development letter was also sent to the employing establishment. OWCP afforded 30 days for
responses.
In a June 13, 2016 statement, appellant indicated that he had no sources of stress outside
of work. He reiterated the circumstances of the investigative interview he conducted with K.W.
on January 20, 2016 and when he read K.W.’s letter of removal on March 25, 2016. Appellant
indicated that his stress-related symptoms had increased. On June 15, 2016 he reported that his
stress and anxiety, including increased blood pressure, escalated on June 14, 2016 when he was
informed that K.W. would be returning to work at the employing establishment.
Appellant also forwarded incident reports concerning the events of September 14, 2015
when K.W. used profanity over the telephone and reports regarding the January 20, 2016
investigative interview.
In a January 20, 2016 statement, T.I. indicated that she sat in on the investigative interview,
during which K.W. was very irate, belligerent, hostile, aggressive, and insubordinate toward
appellant. She advised that K.W. told appellant that he would “see him soon” and after K.W. left,
popped his head in the door and stated, “I will see you real soon.”

3

A January 22, 2016 statement with an illegible signature indicated that K.W. became
defensive and aggressive and interrupted appellant several times during the January 20, 2016
investigative interview. The statement reported that K.W. told appellant that he would see him
soon, and later that he would see him real soon.
In a February 11, 2016 statement, L.D. indicated that, when appellant read K.W. the
removal letter, K.W. stated, “God is watching you,” mumbled for a few seconds, and then stated
that appellant would be” among the nonliving.”
A police report dated March 10, 2016 noted that appellant made a complaint of harassment
or harassing communications at the employing establishment. The report indicated that the
offending party was on an emergency placement at another location for making comments directly
to appellant, including that he would be among the nonliving.
Mediation between appellant and K.W. was held on May 10, 2016 with no agreement
reached. In a June 15, 2016 statement, G.C., an area manager of employing establishment
operations, indicated that appellant had informed him in February 2016 that he had been threatened
by K.W., was concerned for his safety and that of his employees, and that he had elevated blood
pressure due to increased anxiety.
Dr. Patterson submitted treatment notes dated March 28 to May 13, 2016. On March 28,
2016 he noted appellant’s complaint of extreme stress at work with long hours and problem
employees. Dr. Patterson indicated that appellant was very anxious. Following physical
examination, he diagnosed essential hypertension, other forms of dyspnea, and acute stress
reaction. Dr. Patterson advised that appellant was at risk for acute decompensation and acute
stroke given his marked elevation in blood pressure, and advised that appellant should not work
until his blood pressure stabilized. In each report he described physical examination findings and
reiterated his diagnoses.
In a report dated May 26, 2016, Dr. McIntyre advised that appellant’s sick leave should be
extended so that he could continue to work on his psychological symptoms.
By decision dated July 11, 2016, OWCP denied appellant’s claim, finding that he had not
established a compensable factor of employment.
On July 19, 2016 appellant, through counsel requested a hearing before an OWCP hearing
representative.
In reports dated July 21, 2016 to January 9, 2017, Dr. McIntyre noted that she continued
to treat appellant and, in each report, recommended that he continue to take leave from work. On
January 9, 2017 she noted that he continued to address a work-related stressor.
In reports dated August 30 and October 4, 2016, Dr. Joseph Lucas, a Board-certified
psychiatrist, noted appellant’s complaint of work stress related to alleged violence in the
workplace. He performed a mental status examination and diagnosed post-traumatic stress
disorder (PTSD), unspecified. Dr. Lucas prescribed medication and advised that appellant
continue treatment. In an undated report, he advised that he had treated appellant since August 30,
2016 for PTSD.
4

During the hearing, held on March 20, 2017, T.I. testified that K.W. had an aggressive
personality. She indicated that she witnessed the verbal altercation between appellant and K.W.
on January 20, 2016, stating that K.W. was very irate and aggressive and kept interrupting
appellant, and that after the discussion was over K.W. got up to leave and stated, “I’ll see you
soon.” K.W. then walked out, but popped his head back in and stated, “real soon.” T.I. opined
that she considered K.W.’s statements a credible threat of bodily harm to appellant.
L.D. testified that on January 20, 2016 she heard K.W. tell appellant that he knew where
he lived, which she considered to be a credible threat. She also stated that she witnessed a second
altercation between appellant and K.W. on February 11, 2016 when K.W. told appellant that God
was watching him and that he would be among the nonliving, which she also considered a credible
threat.
Appellant testified that he had been diagnosed with PTSD and was on medication for
hypertension and anxiety. He stated that K.W. made threats of bodily harm, that he was still on
medical leave due to PTSD, and that he still felt threatened, even away from work. Counsel argued
that since the threats were made in the course of appellant’s duties as a postmaster, they were
compensable.
By decision dated June 5, 2017, an OWCP hearing representative affirmed the July 11,
2016 decision. She determined that appellant had not established an injury in the performance of
duty because there were no compensable factors of employment.
On July 13, 2017 appellant, through counsel, requested reconsideration. In a report dated
June 24, 2017, Dr. Lucas opined that appellant’s PTSD was caused by events that occurred at work
which led to treatment due to this issue. On June 26, 2017 Dr. Patterson wrote that appellant was
still having symptoms from PTSD. On May 31, 2017 Dr. McIntyre noted that she continued to
treat appellant for PTSD caused by a work-related stressor. She related that his functioning had
been increasingly limited over the past year. In a June 30, 2017 report, Dr. McIntyre noted that
appellant reported that his life had been threatened by a coworker and that since presenting for
treatment in April 2016, his symptoms of clinical anxiety had increasingly worsened. She opined
that he avoided social activities due to fear and experienced strong physiological symptoms when
he was reminded of the work stressor or the idea of returning to work. Dr. McIntyre advised that
appellant clearly met the criteria for a diagnosis of chronic PTSD. On June 28, 2017 she noted
that she continued to treat him and that he remained disabled.
By decision dated July 28, 2017, OWCP, denied appellant’s request for reconsideration of
the merits of his claim pursuant to section 8128(a) of FECA.4 It found that the medical evidence
submitted in support of his timely reconsideration request was irrelevant and immaterial to the
underlying issue, which was not medical in nature.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
4

Id. at § 8128(a).

5

disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that the
emotional condition is causally related to the identified compensable employment factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA.7 There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.8
When an employee experiences emotional stress in carrying out his or her employment duties and
the medical evidence establishes that the disability resulted from an emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course of
employment. This is true when the employee’s disability results from his or her emotional reaction
to a special assignment or other requirement imposed by the employing establishment or by the
nature of the work.9 In contrast, a disabling condition resulting from an employee’s feelings of
job insecurity per se is insufficient to constitute a personal injury sustained in the performance of
duty within the meaning of FECA. Thus disability is not covered when it results from an
employee’s fear of a reduction-in-force, nor is disability covered when it results from such factors
as an employee’s frustration in not being permitted to work in a particular environment, or to hold
a particular position.10
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.11 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.12 A claimant must support his or her allegations with probative
and reliable evidence. Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.13

5

R.L., Docket No. 17-0883 (issued May 21, 2018).

6

28 ECAB 125 (1976).

7

Id.

8

See M.R., Docket No. 18-0305 (issued October 18, 2018); Robert W. Johns, 51 ECAB 136 (1999).

9

Supra note 6.

10

Id.

11

C.V., Docket No. 18-0580 (issued September 17, 2018); Charles D. Edwards, 55 ECAB 258 (2004).

12

C.V., id.; Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon,
42 ECAB 566 (1991).
13

M.R., supra note 8; Roger Williams, 52 ECAB 468 (2001).

6

For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.14
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board finds that appellant has met his burden of proof to establish two compensable
employment factors which include being the subject of a threat of physical violence made by K.W.
on February 11, 2016 when he stated that appellant would be “among the nonliving,” and also the
employing establishment’s requirement that appellant meet with and accept a grievance filing from
K.W. following the established threat of physical violence and K.W.’s removal from the
workplace. The Board further finds that appellant has not established compensable employment
factors for an alleged failure of the employing establishment to timely process an upgrade form;
for interactions with K.W. and other coworkers which were considered profane, insubordinate,
hostile, aggressive, and rude; and for having a subordinate employee, J.W., become upset and
confrontational because he changed her schedule and resulted in an investigation.
When disability results from an emotional reaction to regular or specially assigned work
duties or a requirement imposed due to the employment, the disability is deemed compensable.15
Appellant primarily attributed his stress-related condition to his interactions with and
remarks made by K.W., a letter carrier, during an investigative interview conducted by appellant
on January 20, 2016, and when he read a letter of removal to K.W. on February 11, 2016. The
description of the events of January 20 and February 11, 2016 are supported by both written
witness statements and by testimony at the hearing from T.I. and L.D., acting supervisors. The
Board finds that K.W.’s language in which he stated that appellant would be “among the
nonliving” clearly rises to the level of a credible bodily threat directed at appellant.16 The threat
was reported to a labor relations specialist and found sufficiently severe to result in K.W.’s
immediate prohibition from entering the employing establishment, except as a postal customer.
The Board has held that, with regard to a claim that bodily harm was threatened, the evidence of
record must support a finding that a specific threat occurred.17 It is appellant’s burden of proof to
submit evidence to support that a specific threat of violence occurred such that it affected the

14

Supra note 5; Alice M. Washington, 46 ECAB 382 (1994).

15

D.H., Docket No. 17-1529 (issued February 14, 2018); Penelope C. Owens, 54 ECAB 684 (2003); see supra
note 6.
16

See M.F., Docket No. 17-1649 (issued July 20, 2018).

17

Id.

7

conditions of employment.18 The record in this case supports that K.W. made a specific threat of
bodily harm, which would reasonably lead one to fear for his or her personal safety and which was
witnessed by other postal employees. Appellant was performing his regularly assigned work
duties when he experienced the stressful event. He also provided witness statements and elicited
hearing testimony to support the occurrence of the threats of physical violence, all of which is
sufficient to establish a compensable factor of employment.
As previously noted, when disability results from an emotional reaction to regular or
specially assigned work duties or a requirement imposed by the employment, the disability is
deemed compensable.19 The Board finds that the evidence of record is sufficient to establish that
appellant was in the performance of his regular duties as postmaster while conducting the
investigative interview with K.W. on January 20, 2016 and when reading a letter of removal to
K.W. on February 11, 2016. Appellant has established that he performed these duties in his role
as postmaster. As such, he has met his burden of proof to establish a compensable factor of
employment.20
Appellant also attributed his emotional condition to additional actions of the employing
establishment. In Thomas D. McEuen,21 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employing
establishment and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under FECA would attach if the facts surrounding the administrative
or personnel action established error or abuse by employing establishment superiors in dealing
with the claimant. Absent evidence of such error or abuse, the resulting emotional condition must
be considered self-generated and not employment generated. In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.22
The Board finds that the employing establishment committed error when it required
appellant to meet with and accept a grievance from K.W. following the established threat of
physical violence and K.W.’s emergency removal from the workplace. The record supports that
following K.W.’s emergency removal he filed two grievances. Appellant requested that the
grievances be filed at another postal facility so that he could avoid contact with K.W. This request
was denied. On March 25, 2016 appellant was required, in his position as a postmaster, to perform
the administrative act of accepting the two grievances from K.W. This requirement resulted in
appellant’s blood pressure increasing due to the stressful situation of being personally confronted
by K.W. The prior conduct of K.W. included threatening physical violence against appellant and
18

See M.F., Docket No. 17-1649 (issued July 20, 2018); J.C., 58 ECAB 594 (2007); Dorothy J. Williams, 32 ECAB
665 (1981).
19

Supra note 15.

20

Supra note 18.

21

41 ECAB 387 (1990), reaff’d on recon, 42 ECAB 566 (1991).

22

See Y.B., Docket No. 16-0193 (issued July 23, 2018).

8

alluding to impending death, and such conduct was found by the employing establishment to be
sufficient grounds for his emergency removal from the employing establishment as he was a
danger to appellant and others. The employing establishment’s requirement that appellant, the
target of the threat of violence, be required to personally meet with the perpetrator of the threat
and the source of the danger to his person was an unreasonable act and was therefore in error.23
As such, appellant has met his burden of proof to establish a second compensable factor of
employment.
Appellant alleged additional acts of error and abuse against the employing establishment.
Although he generally alleged that the employing establishment failed to properly process forms
for an upgrade level at his facility, as a general rule, a claimant’s reaction to administrative or
personnel matters falls outside the scope of FECA.24 Mere disagreement or dislike of a supervisory
or managerial action will not be compensable, absent evidence of error or abuse.25 There is no
evidence of record to establish that the employing establishment’s action relating to the failure to
process an upgrade form, under the facts of this case, constituted error or abuse.
Appellant also attributed his stress-related condition to a March 28, 2016 employing
establishment investigation of charges where he was alleged to have threatened a subordinate
employee. An employing establishment has the right to conduct investigations if wrongdoing is
suspected.26 Appellant submitted no evidence of error or abuse by the employing establishment
in discharging its administrative duties with regard to this investigation. As such this is not a
compensable factor of employment.27
The Board has recognized that verbal abuse when sufficiently detailed by the claimant and
supported by evidence, may constitute compensable employment factors.28 The fact that appellant
disliked a conversion by a union steward that he overheard on February 24, 2016 would not
warrant a finding of verbal abuse. The conversation was not directed to appellant.29 Likewise,
K.W.’s use of profanity over the telephone on September 14, 2015, prior to the escalation to threats
of physical violence, may have upset appellant. This, however, did not rise to the level of coverage
under FECA.30
As appellant has established two compensable factors of employment, OWCP must base
its decision on an analysis of the medical evidence. The case will therefore be remanded to OWCP
23

Id.; see also C.M., Docket No. 17-1076 (issued November 14, 2018).

24

R.V., Docket No. 18-0268 (issued October 17, 2018); Carolyn S. Philpott, 51 ECAB 175 (1999).

25

Z.S., Docket No. 16-1783 (issued August 16, 2018); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

26

D.G., Docket No. 17-0514 (issued May 4, 2018).

27

Id.

28

C.V., supra note 11; T.G., 58 ECAB 189 (2006).

29

See L.K., Docket No. 08-0849 (issued June 23, 2009).

30

See D.J., Docket No. 16-1540 (issued August 21, 2018); V.W., 58 ECAB 428 (2007).

9

to analyze and develop the medical evidence of record.31 After this and other such further
development as deemed necessary, OWCP shall issue a de novo decision on the merits of this
claim.
CONCLUSION
The Board finds that this case is not in posture for decision.32
ORDER
IT IS HEREBY ORDERED THAT the July 28 and June 5, 2017 decisions of the Office
of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: February 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

31

See S.S., Docket No. 17-0959 (issued June 26, 2018).

32

In light of the Board’s disposition of the first issue, the second issue is moot.

10

